  Case 1:20-cr-00213-KAM Document 76 Filed 08/03/20 Page 1 of 2 PageID #: 245




                                                                         345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                              New York, NY 10001
AMoskowitz@mb-llp.com                                                            Phone: (212) 221-7999
                                                                                   Fax: (212) 398-8835




                                                      August 3, 2020


BY ECF
Hon. Kiyo A. Matsumoto
U.S. District Judge
U.S. Courthouse
225 Cadman Plaza east
Brooklyn, NY 11201

               Re:     U.S. v. Tyshawn Corbett
                          20 Cr. 213 (KAM)

Dear Judge Matsumoto:

               As directed by the Court at today’s status conference, this letter is respectfully
submitted on behalf of the defendant Tyshawn Corbett to request that the Court allow me to
continue as counsel for Mr. Corbett in this matter, alongside his retained counsel, Paul King and
Derrick Magwood.

                As mentioned at the August 3 conference, I have been appointed numerous times
both in this district and in the Southern District of New York, to serve as lead counsel or as
learned counsel for defendants charged with capital offenses. In the vast majority of those cases,
once the Department of Justice decided not to seek the death penalty, learned counsel was allowed
to stay on to assist trial counsel in the case, due to the complexity of the case and the fact that the
defendant was facing a life sentence if convicted on the murder charge. Among the cases in this
district in which I served as learned counsel and was allowed to stay on through the end of the
case are United States v. Dwight Stone, 05 Cr. 401 (ILG) and United States v. Wilmer Desinor, 01
Cr. 1343 (DGT), both of which went to trial. In the Southern District, among the cases in which I
was allowed to remain on the case after the Government’s decision not to seek the death penalty
are the following: U.S. v. Karriem Broadnax, 15 Cr. 878 (VM); U.S. v. Andre Davidson, 07 Cr. 03
(BSJ); U.S. v. Samir Krasniqi, 10 Cr. 464 (RJH); U.S. V. Raheem Maldonado, 15 Cr. 386 (JGK);
U.S. V. Ontiveros-Mesa, 14 Cr. 133 (GHW); U.S. v. Adonis Ramirez, 18 Cr. 669 (JPO); U.S. v.
Jamal Smalls, 14 Cr. 167 (NRB); U.S. v, James Smith, 13 Cr. 889 (RMB); and U.S. v. Anthony
Valentine, 06 Cr. 580.
  Case 1:20-cr-00213-KAM Document 76 Filed 08/03/20 Page 2 of 2 PageID #: 246
Hon. Kiyo A. Matsumoto
August 3, 2020


                It is undisputed that the decision whether to allow learned counsel to remain on the
case after the Government announces a decision not to seek the death penalty is a discretionary
one. I have discussed this issue with Mr. Corbett, and he has requested that I advise the Court that
he would like me to continue on as his counsel. In the short period of time that I have been on this
case, I have developed a good rapport and relationship with Mr. Corbett and his family and I am
confident that if allowed to remain on the case, I will be able to assist Mr. King and Mr. Magwood
in providing Mr. Corbett the best possible defense in this very serious case.

               Thank you for your consideration of this letter.



                                              Respectfully submitted,



                                              Avraham C. Moskowitz




cc: All Counsel of Record (by ECF)
